Exhibit 10.1

 

Summary of the Amended and Restated

Hewlett-Packard Company 2004 Stock Incentive Plan(1)

 

The principal features of the Amended Plan are summarized below. The following
summary of the Amended Plan does not purport to be a complete description of all
of the provisions of the Amended Plan. It is qualified in its entirety by
reference to the complete text of the Amended Plan, which has been filed with
the SEC as Annex A to this proxy statement. Any HP stockholder who wishes to
obtain a copy of the Amended Plan may do so upon written request to the
Secretary at HP’s principal executive offices.

 

General.  The purpose of the Amended Plan is to encourage ownership in HP by key
personnel whose long-term employment is considered essential to HP’s continued
progress, thereby aligning participants’ and stockholders’ interests. Stock
options and stock awards, including stock units, and cash awards may be granted
under the Amended Plan. Options granted under the Amended Plan may be either
“incentive stock options,” as defined in Section 422 of the Code, or
non-statutory stock options.

 

Administration.  The Amended Plan may be administered by the Board, a committee
appointed by the Board or its delegate (as applicable, the “Administrator”).

 

Eligibility.  Awards may be granted under the Amended Plan to employees of HP
and its affiliates and to non-employee directors. Incentive stock options may be
granted only to employees of HP or its subsidiaries. There are approximately
304,000 employees and ten non-employee directors eligible to receive awards
under the Amended Plan. The Administrator, in its discretion, selects the
employees to whom awards may be granted, the time or times at which such awards
are granted, and the terms of such awards.

 

Section 162(m) Limitations.  Section 162(m) of the Code generally disallows a
tax deduction to public companies for compensation in excess of $1 million paid
to the chief executive officer and the three other most highly compensated
officers. Certain performance-based compensation is specifically exempt from the
deduction limit if it otherwise meets the requirements of Section 162(m). One of
the requirements for equity compensation plans is that there must be a limit to
the number of shares granted to any one individual under the plan. Accordingly,
the Amended Plan provides that no employee may be granted more than 1,500,000
shares in any calendar year, except that an employee may be granted awards
covering up to an additional 1,500,000 shares in connection with his or her
initial employment with HP. The maximum amount payable pursuant to that portion
of a cash award granted under the Amended Plan for any fiscal year to any
employee that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code is $15,000,000. Stockholder
approval of this proposal will constitute stockholder approval of these
limitations for Section 162(m) purposes.

 

--------------------------------------------------------------------------------

(1) The contents of this document appear on pages 29-33 of HP’s definitive proxy
statement on Schedule 14A filed with the Securities and Exchange Commission on
January 27, 2010 and are incorporated by reference into HP’s Current Report on
Form 8-K to which this document is attached as Exhibit 10.1.

 

1

--------------------------------------------------------------------------------


 

Terms and Conditions of Options.  Each option is evidenced by a stock option
agreement between HP and the optionee and is subject to the following additional
terms and conditions.

 

Exercise Price.  The Administrator determines the exercise price of options at
the time the options are granted. The exercise price of a stock option may not
be less than 100% of the fair market value of the common stock on the date such
option is granted, although certain replacement options with lower exercise
prices may be granted to service providers of entities acquired by HP. The fair
market value of the common stock is determined as the closing quoted sales price
for the common stock on the date the option is granted (or if no sales were
reported that day, the last preceding day a sale occurred). On January 25, 2010,
the closing price of HP common stock on the NYSE was $50.06 per share. No option
may be repriced to reduce the exercise price of such option without stockholder
approval (except in connection with a change in HP’s capitalization).

 

Exercise of Option; Form of Consideration.  The Administrator determines when
options become exercisable and in its discretion may accelerate the vesting of
any outstanding option. The method of payment for shares issued upon exercise of
an option is specified in each option agreement or by the Administrator at the
time of exercise of the option. The Amended Plan permits payment to be made by
cash, check, wire transfer, other shares of common stock of HP (with some
restrictions), broker assisted cashless exercises, any other form of
consideration permitted by applicable law, or any combination thereof.

 

Term of Option.  The term of an option may be no more than ten years from the
date of grant or 101/2 years in certain jurisdictions outside of the United
States. No option may be exercised after the expiration of its term.

 

Termination of Employment.  If an optionee’s employment terminates for any
reason, then all options held by the optionee under the Amended Plan generally
will terminate immediately upon the optionee’s termination unless determined
otherwise by the Plan Administrator.

 

Other Provisions.  The stock option agreement may contain other terms,
provisions and conditions not inconsistent with the Amended Plan, as may be
determined by the Administrator.

 

Terms and Conditions of Stock Awards.  Each stock award agreement will contain
provisions regarding (1) the number of shares subject to such stock award or a
formula for determining such number, (2) the purchase price of the shares, if
any, and the means of payment for the shares, (3) the performance criteria, if
any, and level of achievement versus these criteria that will determine the
number of shares granted, issued, retainable and vested, as applicable, (4) such
terms and conditions on the grant, issuance, vesting and forfeiture of the
shares, as applicable, as may be determined from time to time by the
Administrator, (5) restrictions on the transferability of the stock award, and
(6) such further terms and conditions, in each case not inconsistent with the
Amended Plan, as may be determined from time to time by the Administrator.

 

2

--------------------------------------------------------------------------------


 

Termination of Employment.  In the case of stock awards, including stock units,
unless the Administrator determines otherwise, the restricted stock or
restricted stock unit agreement will provide that the unvested stock or stock
units will be forfeited upon the awardee’s termination of employment for any
reason.

 

Vesting.  The vesting of a stock award may be subject to performance criteria,
continued service of the awardee, or both.

 

Non-Employee Director Awards.  Non-employee directors are eligible only for
annual retainer awards and are not eligible for any other type of award that is
authorized under the Amended Plan. Annual retainer awards paid in the form of
equity are granted in the form of non-statutory stock options or restricted
stock units. The non-employee directors can elect to receive the annual equity
retainer and the annual cash retainer in the form of stock options or restricted
stock units, provided that such election is made within 25 days after the annual
meeting at which they are elected. If no election is made within this period,
the annual equity retainer will be in the form of restricted stock units and the
annual cash retainer will be paid in cash. The awards are granted automatically
one month after the beginning of the director’s year of service. The exercise
price of director stock options cannot be less that 100% of the fair market
value of a share of HP common stock on the grant date.

 

The number of shares subject to non-statutory stock option awards granted to
non-employee directors is determined as follows:

 

Amount of annual retainer to be paid as options

 

  ×  Multiplier (as defined below)

 

  =  Number of shares

Fair market value of a share of HP common stock on the grant date

 

 

 

The Administrator determines the Multiplier prior to the grant date using a
modified Black-Scholes option valuation method that takes into account the
following factors: (1) the fair market value of HP common stock on the date the
Multiplier is determined; (2) the average length of time that HP stock options
are held by optionees prior to exercise; (3) the risk-free rate of return based
on the term determined in (2) and on the interest rates of U.S. government
securities; (4) the annual dividend yield for HP common stock; and (5) the
volatility of HP common stock over the ten-year period preceding the date that
the Multiplier is determined.

 

The number of shares subject to restricted stock unit awards granted to
non-employee directors is determined as follows:

 

Amount of annual retainer to be paid as restricted stock units

 

  =  Number of shares

 

 

Fair market value of a share of HP common stock on the grant date

 

 

 

 

3

--------------------------------------------------------------------------------


 

Cash Awards.  Each cash award agreement will contain provisions regarding
(1) the target and maximum amount payable to the awardee as a cash award,
(2) the performance criteria and level of achievement versus the criteria that
will determine the amount of such payment, (3) the period as to which
performance shall be measured for establishing the amount of any payment,
(4) the timing of any payment earned by virtue of performance, (5) restrictions
on the alienation or transfer of the cash award prior to actual payment,
(6) forfeiture provisions, and (7) such further terms and conditions, in each
case not inconsistent with the Amended Plan, as may be determined from time to
time by the Administrator. The maximum amount payable as a cash award that is
settled for cash may be a multiple of the target amount payable, but the maximum
amount payable pursuant to that portion of a cash award granted under the
Amended Plan for any fiscal year to any awardee that is intended to satisfy the
requirement for “performance-based compensation” under Section 162(m) of the
Code shall not exceed $15,000,000.

 

Nontransferability.  Unless otherwise determined by the Administrator, awards
granted under the Amended Plan are not transferable other than by will or the
laws of descent and distribution, and options may be exercised during the
optionee’s lifetime only by the optionee. The Administrator will have the sole
discretion to permit the transfer of an award.

 

Qualifying Performance Criteria.  Qualifying Performance Criteria means any one
of more of the performance criteria listed below, either individually,
alternatively or in combination, applied to either HP as a whole or to a
business unit, affiliate or business segment, either individually, alternatively
or in any combination, and measured either annually or cumulatively over a
period of years, on an absolute basis, or relative to a pre-established target,
to previous years’ results or to a designated comparison group, in each case as
specified by the Administrator in the award agreement. The performance criteria
may be (1) cash flow or cash conversion cycle, (2) earnings (including gross
margin, earnings before interest and taxes, earnings before taxes, and net
earnings), (3) earnings per share, (4) growth in earnings or earnings per share,
cash flow, revenue, gross margin, operating expense or operating expense as a
percentage of revenue, (5) stock price, (6) return on equity or average
stockholders’ equity, (7) total stockholder return, (8) return on capital,
(9) return on assets or net assets, (10) return on investment, (11) revenue,
(12) income or net income, (13) operating income or net operating income,
(14) operating profit, net operating profit, or controllable operating profit,
(15) operating margin or operating expense or operating expense as a percentage
of revenue, (16) return on operating revenue, (17) market share or customer
indicators, (18) contract awards or backlog, (19) overhead or other expense
reduction, (20) growth in stockholder value relative to the moving average of
the S&P 500 Index or HP’s peer group index, (21) credit rating, (22) strategic
plan development and implementation, attainment of research and development
milestones or new product invention or innovation, (23) succession plan
development and implementation, (24) improvement in productivity or workforce
diversity, (25) attainment of objective operating goals and employee metrics,
(26) economic value added, and (27) such other similar criteria as may be
determined by the Administrator.

 

4

--------------------------------------------------------------------------------


 

To the extent consistent with Section 162(m) of the Code, the Administrator may
appropriately adjust any evaluation of performance under a Qualifying
Performance Criteria to exclude any of the following events that occurs during a
performance period: (A) asset write-downs; (B) litigation or claim judgments or
settlements; (C) the effect of changes in tax law, accounting principles or
other such laws or provisions affecting reported results; (D) accruals for
reorganization and restructuring programs; and (E) any extraordinary
non-recurring items as described in Accounting Principles Board Opinion No. 30
and/or in management’s discussion and analysis of financial condition and
results of operations appearing in HP’s annual report to shareholders for the
applicable year.

 

Adjustments Upon Changes in Capitalization, Dissolution, Merger or Sale of
Assets.  Subject to any required action by HP’s stockholders, (1) the number and
kind of shares available for issuance under the Amended Plan and/or covered by
each outstanding award, (2) the price per share subject to each outstanding
award and (3) the share limitations set forth in Section 3 of the Amended Plan
will be proportionately adjusted for any increase or decrease in the number or
kind of issued shares resulting from a stock split, reverse stock split,
dividend or other distribution (whether in the form of cash, shares, other
securities or property (other than regular cash dividends)) combination or
reclassification of HP’s stock, or any other increase or decrease in the number
of issued shares of HP’s stock effected without receipt of consideration by HP;
provided, however, that conversion of any convertible securities of HP shall not
be deemed to have been “effected without receipt of consideration.” Such
adjustment shall be made by the Administrator, whose determination in that
respect shall be final, binding and conclusive. Except as expressly provided in
the Amended Plan, no issuance by HP of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of common stock subject to an award.

 

In the event of a liquidation or dissolution, any unexercised options or stock
awards will terminate. The Administrator, in its discretion, may provide that
each optionee shall have the right to exercise all of the optionee’s options,
including those not otherwise exercisable, until the date ten days prior to the
consummation of the liquidation or dissolution and be fully vested in any stock
awards.

 

In the event of a change of control of HP, as defined in the Amended Plan and
determined by the Board, the Board, in its discretion, may provide for the
assumption, substitution or adjustment of each outstanding award, accelerate the
vesting of options and terminate any restrictions on stock awards or cash
awards, or cancel awards for a cash payment to the awardee.

 

Amendment and Termination of the Plan.  The Administrator may amend, alter,
suspend or terminate the Amended Plan or any award agreement, or any part
thereof, at any time and for any reason. However, HP will obtain stockholder
approval for any amendment to the Amended Plan to the extent required by
applicable laws or stock exchange rules. In addition, without limiting the
foregoing, unless approved by HP stockholders, no such amendment shall be made
that would: (1) increase the maximum number of shares for which awards may be
granted under the Amended Plan, other than

 

5

--------------------------------------------------------------------------------


 

an increase pursuant to a change in HP’s capitalization, (2) reduce the minimum
exercise price for options granted under the Amended Plan, (3) reduce the
exercise price of outstanding options, or (4) materially expand the class of
persons eligible to receive awards under the Amended Plan. No such action by the
Administrator or stockholders may alter or impair any award previously granted
under the Amended Plan without the written consent of the awardee. Unless
terminated earlier, the Amended Plan shall terminate on March 16, 2020.

 

6

--------------------------------------------------------------------------------